Case: 21-30353     Document: 00516411170         Page: 1     Date Filed: 07/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                             FILED
                                                                       July 28, 2022
                                  No. 21–30353                        Lyle W. Cayce
                                                                           Clerk

   Faustine Kiwia,

                                                             Plaintiff—Appellee,

                                       versus

   Bulkship Management, A.S.,

                                                         Defendant—Appellant,

   Oslo Bulk Beta, A.S.,

                                                           Intervenor—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20–CV–96


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Faustine Kiwia lost three fingers while working as a stevedore aboard
   the M/V Oslo Bulk 9. Kiwia sued the vessel and two related entities alleging


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30353     Document: 00516411170           Page: 2      Date Filed: 07/28/2022




                                    No. 21–30353


   negligence under § 5(b) of the Longshore and Harbor Workers’
   Compensation Act (“LHWCA”), 33 U.S.C. § 901 et seq. After a bench trial,
   the district court concluded that the Oslo Bulk 9 crew negligently caused
   Kiwia’s injuries and awarded Kiwia $1,076,873 in damages. Finding no clear
   error, we AFFIRM.
                                         I.
          Coastal Cargo, a stevedoring company, hired Kiwia to work as a
   longshoreman on February 19, 2019. The same day, Coastal Cargo provided
   Kiwia with some basic training on his role, the types of cargo he would work
   with, and safety. Kiwia started working the next day. Ten days later, Coastal
   Cargo put Kiwia on the longshoremen gang responsible for offloading the
   Oslo Bulk 9, a handysize bulk carrier hauling bauxite ore.
          After a brief gangway safety meeting, Kiwia and the other
   longshoremen started offloading the bauxite onto a barge rafted alongside the
   Oslo Bulk 9. Kiwia spent the morning assisting with opening and closing the
   barge’s hatches as the crane operator dumped bauxite ore into the barge’s
   holds. During the early afternoon, the longshoremen gang twice stopped
   work and closed the barge’s hatches covers due to rain. After closing the
   barge’s hatch covers the second time, the gang broke for lunch.
          Returning back to the dock for lunch required the longshoremen to
   climb onto the Oslo Bulk 9 using a Jacob’s ladder and walk across the deck
   back to the gangway. Coastal Cargo personnel hung the Jacob’s ladder from
   the Oslo Bulk 9’s outer deck railing near the vessel’s No. 2 cargo hold. After
   reaching the last rung of the Jacob’s ladder, the longshoreman would have to
   climb over the outside deck railing. Just beyond that railing lay the vessel’s
   cargo hold opening. Each cargo hold opening was surrounded by a vertical
   bulkhead designed to keep water out, called a hatch coaming. On the Oslo
   Bulk 9, the cargo holds were covered by folding hatch covers. Folding hatch




                                         2
Case: 21-30353      Document: 00516411170           Page: 3     Date Filed: 07/28/2022




                                     No. 21–30353


   covers consist of four large panels, driven by hydraulic rams, that fold up into
   two inverted “V”s on either side of the hold. The panels have steel wheels
   that roll along a raised rail on top of the hatch coaming.
          Kiwia was the third or fourth longshoreman to ascend the Jacob’s
   ladder. Just after Kiwia scaled the deck railing, with both feet on the inboard
   side of the deck, he placed his right hand on top of the hatch coaming directly
   in the path of where the folding hatch covers’ steel wheels run. Kiwia
   planned to disembark the ship by walking aft and crossing the ship to the
   gangway on the starboard side, but, just as he reached the deck, his supervisor
   called him from the bow. Kiwia turned around in response with his hand still
   on top of the hatch coaming for balance.
          Unbeknownst to Kiwia, an Oslo Bulk 9 crewmember at the No. 2 hatch
   cover operating panel (located on the starboard side of the hatch) had started
   closing the cover some time before Kiwia reached the deck. The Oslo Bulk 9
   crew failed to warn the supervisor of the Coastal Cargo gang that they would
   be closing the hatch or perform a walkaround of the hatch before closing it.
   Kiwia testified that he did not notice the hatch cover closing himself because
   it moved slowly and was “imperceptibly quiet.” Moreover, at the time,
   several stevedores were still working in the hold, which made closing the
   hatch unusual.
          Moments after Kiwia placed his hand on top of the hatch coaming, the
   hatch cover’s steel wheels trapped his gloved hand and severed his middle
   three fingers. Roy Hughes, Jr., who was working as the Coastal Cargo gang’s
   flagman and standing about ten feet away from Kiwia, yelled out to the Oslo
   Bulk 9 crewmember operating the hatch cover to stop the cover. Kiwia then
   freed what was left of his hand. At some point during this sequence of events,
   the hatch cover crushed Hughes’s work bag as well.




                                          3
Case: 21-30353      Document: 00516411170          Page: 4   Date Filed: 07/28/2022




                                    No. 21–30353


          Another Coastal Cargo employee rushed Kiwia to the hospital.
   Although Kiwia brought his severed index finger to the hospital, the nature
   of the injury prevented doctors from reattaching it. Doctors closed Kiwia’s
   wounds after slightly shortening the bones in two of his severed fingers and
   then discharged him from the hospital. A few months later, Kiwia returned
   to the hospital with pain in one of his amputated fingers, which doctors
   diagnosed as symptomatic neuroma. Doctors performed surgery on the
   finger to address the symptomatic neuroma. The surgery was moderately
   successful in reducing the nerve–related pain.
          Kiwia sued the Oslo Bulk 9 and its owners for negligence under § 5(b)
   of the LHWCA. Under § 5(b), a stevedore “may seek damages in a third–
   party negligence action against the owner of vessel on which he was
   injured . . . .” Howlett v. Birkdale Shipping Co., 512 U.S. 92, 96 (1994). To
   prevail on a § 5(b) negligence claim, the plaintiff must prove duty, breach,
   causation, and damages. 1 Thomas J. Schoenbaum, Admiralty &
   Maritime Law § 7:14, at 703 (6th ed. 2020). In Scindia Steam Navigation
   Co. v. De los Santos, 451 U.S. 156 (1981), the Supreme Court clarified that a
   vessel owner owes stevedores three general duties. Relevant here, a vessel
   owner must exercise due care to the extent that it “actively involves itself in
   the cargo operations” and to “avoid exposing longshoremen to harm from
   hazards they may encounter in areas, or from equipment, under the active
   control of the vessel during the stevedoring operation.” Scindia, 451 U.S. at
   167. This is known as the active control duty.
          After a two–day bench trial, the district court concluded that the Oslo
   Bulk 9 was negligent and awarded Kiwia $1,076,873 in damages. The district
   court premised its negligence finding on a breach of the active control duty.
   Based on contested evidence of industry custom, the district court concluded
   that reasonable care required the Olso Bulk 9 crew to survey the vicinity of
   the hatch and verbally warn the Coastal Cargo gang’s supervisor before



                                         4
Case: 21-30353         Document: 00516411170                Page: 5        Date Filed: 07/28/2022




                                            No. 21–30353


   closing the hatch cover. The Oslo Bulk 9 crew took neither measure and, as
   a result, the court found the defendants 50% at fault for Kiwia’s injuries. 1
   Further, the district court attributed no fault to Kiwia. The court awarded
   Kiwia $81,000 in past medical expenses, $46,000 in past lost wages, and
   $950,000 in general damages. The vessel defendants timely appealed.
                                                 II.
           Faced with an appeal from a final judgment in a bench trial, this court
   reviews legal issues de novo and findings of fact for clear error. Rivera v.
   Kirby Offshore Marine, L.L.C., 983 F.3d 811, 816 (5th Cir. 2020). Questions
   concerning breach, causation, apportionment of fault, and the amount of
   damages are treated as factual issues subject to clear error review. Deperrodil
   v. Bozovic Marine, Inc., 842 F.3d 352, 356, 358, 361 (5th Cir. 2016). “To
   reverse for clear error, this court must have ‘a definite and firm conviction
   that a mistake has been committed.’” Delahoussaye v. Performance Energy
   Servs., L.L.C., 734 F.3d 389, 392 (5th Cir. 2013) (quoting Canal Barge Co. Inc.
   v. Torco Oil Co., 220 F.3d 370, 375 (5th Cir. 2000)). This court cannot
   substitute our view of the record for that of the district court absent clear
   error, even though we might have a different view of the record.
                                                 III.
           The vessel defendants contend that the district court erred by:
   (1) concluding that its crew breached the active control duty; (2) holding that
   the crew’s alleged failure to notify the Coastal Cargo supervisor that the
   hatch cover would be closed or to maintain situational awareness while



           1
               The district attributed the other 50% of fault to Coastal Cargo. But that holding
   is of little practical import because (1) liability is joint and several and (2) Coastal Cargo is
   Kiwia’s employer (and is therefore statutorily immune under the LHWCA). See Edmonds
   v. Compagnie Generale Transatlantique, 443 U.S. 256, 260–63 (1979).




                                                  5
Case: 21-30353      Document: 00516411170            Page: 6   Date Filed: 07/28/2022




                                      No. 21–30353


   closing the hatch caused Kiwia’s injury; (3) attributing no fault to Kiwia or
   by attributing less than 100% fault to Coastal Cargo; and (4) awarding
   excessive damages. We address each argument in turn.
          First, breach. The district court found that “[b]efore closing the
   hatch cover, the exercise of reasonable care mandated that the relevant Oslo
   Bulk crewmember [(1)] warn the Coastal Cargo supervisor or foreman and
   [(2)] survey the vicinity of the hatch coaming to ensure that no individuals or
   objects were in the path of the closing cover.” The vessel’s crew failed on
   both accounts, the district court concluded, and, as a result, breached the
   active control duty. The defendants dispute that the vessel had a duty in
   these circumstances and that there was a breach. Assessing these issues, the
   court heard competing testimony of experts, a former supervisor of Coastal
   Cargo, Kiwia himself, and Hughes, the fellow longshoreman who witnessed
   Kiwia’s injury and testified to facts relevant to whether and how
   longshoremen are or ought to be warned about vessel hatch closings.
          Defendants devote a significant portion of their brief to challenging
   the veracity and accuracy of Hughes’s testimony, but the court found him
   “highly credible.” To the extent that the defendants’ argument turns on
   Hughes’s credibility, it is without merit. See Anderson v. City of Bessemer City,
   470 U.S. 564, 575 (1985) (“[W]hen a trial judge’s finding is based on his
   decision to credit the testimony of one of two or more witnesses . . . , that
   finding, if not internally inconsistent, can virtually never be clear error.”).
   Any inconsistencies in Hughes’s testimony were not critical enough to
   require the district court to disregard it.
          Otherwise, while the evidence noted by defendants certainly
   contradicts that in favor of finding a duty and breach by the vessel crew, the
   trial court exercised its duty to weigh the conflicting evidence. We cannot
   find clear error on this record.




                                           6
Case: 21-30353      Document: 00516411170          Page: 7    Date Filed: 07/28/2022




                                    No. 21–30353


          Second, causation. In a § 5(b) lawsuit, an injured plaintiff must prove
   that the defendant’s breach of a Scindia duty was a “substantial factor” in
   causing the injury. See Moore v. M/V Angela, 353 F.3d 376, 388 (5th Cir.
   2003) (quoting Donaghey v. ODECO, 974 F.2d 646, 649 (5th Cir. 1992)).
   Here, the district court found that (1) “[d]espite his inexperience, Kiwia
   would have responded appropriately to a warning to keep away from the
   hatch coaming” and (2) the hatch cover operator’s lack of situational
   awareness and failure to survey the vicinity contributed to Kiwia’s injuries.
   The defendants contend that these findings amount to clear error because no
   evidence indicates that, had the crew exercised reasonable care, Kiwia
   himself would have received a warning.           And given Kiwia’s patent
   inexperience and lack of appropriate training, defendants stress, it is absurd
   to conclude that he would have understood or heeded a warning about the
   hatch cover closing. Further, they posit, it is unclear how surveying the
   vicinity around the hatch cover before closing it could have prevented Kiwia’s
   injury while the cover was closing. The facts as to causation raise a close
   question, but we do not have a definite and firm conviction that the district
   court mistakenly found that the defendants’ breach was a substantial factor
   in causing Kiwia’s injuries.
          Third, apportionment. The “longshoreman’s award in a [§ 5(b)] suit
   against a negligent shipowner [should] be reduced by that portion of the
   damages assignable to the longshoreman’s own negligence . . . .” Edmonds v.
   Compagnie Generale Transatlantique, 443 U.S. 256, 259–60 (1979) (citations
   omitted). “[W]hen measuring the longshore worker’s comparative fault, the
   worker’s negligence is adjudged from the standpoint of a reasonable
   longshore worker under the circumstances.” Davis v. Portline Transportes
   Maritime Internacional, 16 F.3d 532, 545 (3d Cir. 1994). The district court
   attributed 50% fault to the Oslo Bulk 9 for failing to exercise reasonable care,
   50% fault to Coastal Cargo for failing to train Kiwia on the dangers posed by




                                          7
Case: 21-30353      Document: 00516411170          Page: 8   Date Filed: 07/28/2022




                                    No. 21–30353


   hatch coamings, and no fault to Kiwia. “Given Kiwia’s lack of knowledge on
   the dangers of the hatch coaming,” the district court reasoned, he “acted
   reasonably in placing his hand on the hatch coaming to climb down from the
   ladder as he simply copied the more experienced longshoremen before him.”
   The district court likewise noted that “Kiwia was an inexperienced
   longshoreman at the time of his injury” but that “any lack of knowledge or
   unfamiliarity he had with the operations [of a vessel] may be attributed to his
   employer for failing to advise [him] of those general dangers.”           The
   defendants suggest that the district court erroneously absolved Kiwia of any
   contributory negligence by measuring his negligence against an artificially
   low standard of care. But that argument is unsupported by the record. That
   Kiwia was inexperienced does not mean he lacked the minimum
   qualifications ordinarily possessed by longshore workers. Nor does the
   district court’s finding that Coastal Cargo should have trained Kiwia on the
   pinch hazards posed by hatch covers require a finding that Kiwia was himself
   negligent.
          Finally, damages. A damages award is excessive “only if it is greater
   than the maximum amount the trier of fact could properly have awarded.”
   Moore, 353 F.3d at 384 (citing Sosa v. M/V Lago Izabal, 736 F.2d 1028, 1035
   (5th Cir. 1984)). An award of damages is not excessive if it is less than 133%
   of the “highest inflation–adjusted recovery in an analogous, published
   decision.” Longoria v. Hunter Express, Ltd., 932 F.3d 360, 365 (5th Cir.
   2019); id. at 365 n.3. Here, the district court awarded Kiwia $950,000 in
   general damages after considering the amount of general damages awarded
   for similar injuries in Robertson v. Superior PMI, Inc., 600 F. Supp. 790 (W.D.
   La. 1985), aff’d as modified, 791 F.2d 402 (5th Cir. 1986), and adjusted for
   inflation. The defendants contend that was error because the plaintiff in
   Robertson suffered far more than Kiwia. Specifically, they point out that,
   among other things, Robertson lost four fingers instead of Kiwia’s three, and




                                         8
Case: 21-30353      Document: 00516411170          Page: 9   Date Filed: 07/28/2022




                                    No. 21–30353


   Kiwia returned to work much sooner than Robertson. Robertson, 600 F.
   Supp. at 794, 796. Notwithstanding those differences, the district court’s
   reliance on Robertson does not amount to clear error. Robertson and Kiwia
   suffered relatively similar injuries. Moreover, the defendants did not identify
   any other factually analogous case that shows the damages award is excessive.
                                                                  AFFIRMED.




                                         9